Case 13-36898        Doc 39     Filed 01/10/19     Entered 01/10/19 14:53:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-36898
         Patrick J Kincaid
         Jennifer B Kincaid
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/18/2013.

         2) The plan was confirmed on 11/08/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/26/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $54,130.00.

         10) Amount of unsecured claims discharged without payment: $70,211.17.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36898      Doc 39     Filed 01/10/19     Entered 01/10/19 14:53:08                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $28,690.52
        Less amount refunded to debtor                         $235.54

 NET RECEIPTS:                                                                                 $28,454.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,466.30
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,339.25
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,805.55

 Attorney fees paid and disclosed by debtor:              $1,533.70


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC           Unsecured       2,610.00       2,812.22         2,812.22           0.00       0.00
 CACH LLC                     Unsecured             NA       1,516.62         1,516.62           0.00       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          284.96      1,485.64         1,485.64           0.00       0.00
 DENTAL WORKS                 Unsecured          127.30        101.30           101.30           0.00       0.00
 EQUIANT FINANCIAL SERVICES   Unsecured       2,200.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY             Unsecured       5,000.00     25,788.80        25,788.80            0.00       0.00
 M&T BANK                     Unsecured            0.00           NA               NA            0.00       0.00
 NICOR GAS                    Unsecured          104.89        584.61           584.61           0.00       0.00
 NISSAN MOTOR ACCEPTANCE CORP Secured         5,178.05       5,178.05         5,178.05      5,178.05     503.53
 OLIPHANT FINANCIAL LLC       Unsecured       2,415.00       2,660.92         2,660.92           0.00       0.00
 ONEMAIN                      Unsecured          826.67      1,021.30         1,021.30           0.00       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured       1,477.00       1,109.90         1,109.90           0.00       0.00
 PRESENCE HEALTH              Unsecured          173.94        173.94           173.94           0.00       0.00
 PRESENCE HEALTH              Unsecured             NA          25.00            25.00           0.00       0.00
 PRESENCE HEALTH              Unsecured             NA          30.00            30.00           0.00       0.00
 RCI                          Unsecured          300.00           NA               NA            0.00       0.00
 BANK ONE/CHASE               Unsecured          931.00           NA               NA            0.00       0.00
 CITY OF JOLIET               Unsecured          499.75           NA               NA            0.00       0.00
 LABORATORY & PATHOLOGY DIAGN Unsecured            8.70           NA               NA            0.00       0.00
 MALCOLM S GERALD & ASSOC     Unsecured       1,199.61            NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU      Unsecured          155.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          128.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          150.00           NA               NA            0.00       0.00
 NATIONAL FITNESS             Unsecured          169.00           NA               NA            0.00       0.00
 SUBURBAN MATERNAL FETAL MED Unsecured            10.60           NA               NA            0.00       0.00
 TIBURON FINANCIAL            Unsecured       2,159.27            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36898      Doc 39        Filed 01/10/19    Entered 01/10/19 14:53:08               Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim        Principal        Int.
 Name                                Class   Scheduled      Asserted     Allowed         Paid          Paid
 UNITED COLLECTION BUREAU        Unsecured         150.00           NA          NA             0.00         0.00
 PROVENA HEALTH                  Unsecured         408.70           NA          NA             0.00         0.00
 PROVENA HEALTH                  Unsecured         529.92           NA          NA             0.00         0.00
 COMO LAW FIRM                   Unsecured          40.00           NA          NA             0.00         0.00
 D&J LANDSCAPE                   Unsecured      1,500.00            NA          NA             0.00         0.00
 CHARTER ONE                     Unsecured         500.00           NA          NA             0.00         0.00
 BANK ONE/CHASE                  Unsecured      2,094.00            NA          NA             0.00         0.00
 ADVANTAGE CASH SERVICES         Unsecured         188.40           NA          NA             0.00         0.00
 ALLIANCE COLLECTION SERVICES    Unsecured         320.00           NA          NA             0.00         0.00
 SPRINGLEAF FINANCIAL            Unsecured         575.00           NA          NA             0.00         0.00
 ARS ACCOUNT RESOLUTION          Unsecured         153.00           NA          NA             0.00         0.00
 ASSET RECOVERY SOLUTIONS        Unsecured      2,660.92            NA          NA             0.00         0.00
 DIRECT MERCHANT BANK            Unsecured      2,415.27            NA          NA             0.00         0.00
 DUPAGE VALLEY ANESTHESIA        Unsecured         171.60           NA          NA             0.00         0.00
 EDWARD AND LINDEN OAKS HOSPIT   Unsecured         727.00           NA          NA             0.00         0.00
 EDWARD AND LINDEN OAKS HOSPIT   Unsecured         600.56           NA          NA             0.00         0.00
 EDWARD AND LINDEN OAKS HOSPIT   Unsecured         402.00           NA          NA             0.00         0.00
 EMP OF WILL CO                  Unsecured         471.80           NA          NA             0.00         0.00
 EQUIANT FINANCIAL SERVICES      Unsecured      6,938.00            NA          NA             0.00         0.00
 FAMILY VIDEO                    Unsecured         100.00           NA          NA             0.00         0.00
 GLOBAL EXCHANGE VACATION CLU    Unsecured         201.62           NA          NA             0.00         0.00
 GLOBAL EXCHANGE VACATION CLU    Unsecured         277.20           NA          NA             0.00         0.00
 ILLINOIS COLLECTION SERVICES    Unsecured      3,565.00            NA          NA             0.00         0.00
 TOYOTA MOTOR CREDIT CORP        Secured       16,834.11     16,834.11    16,834.11      16,834.11     2,133.74


 Summary of Disbursements to Creditors:
                                                              Claim          Principal                Interest
                                                            Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $0.00             $0.00                  $0.00
       Mortgage Arrearage                                    $0.00             $0.00                  $0.00
       Debt Secured by Vehicle                          $22,012.16        $22,012.16              $2,637.27
       All Other Secured                                     $0.00             $0.00                  $0.00
 TOTAL SECURED:                                         $22,012.16        $22,012.16              $2,637.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00               $0.00
        Domestic Support Ongoing                              $0.00                $0.00               $0.00
        All Other Priority                                    $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $37,310.25                 $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-36898        Doc 39      Filed 01/10/19     Entered 01/10/19 14:53:08            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $3,805.55
         Disbursements to Creditors                            $24,649.43

 TOTAL DISBURSEMENTS :                                                                     $28,454.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
